Case 1:17-cr-00134-CMA Document 1299 Filed 11/10/20 USDC Colorado Page 1 of 17




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello

 Civil Action No. 19-cv-00184-CMA
 Criminal Action No. 17-cr-00134-CMA-1

 UNTIED STATES OF AMERICA,

        Plaintiff/ Respondent,

 v.

 CLARENCE ANTOINE,

        Defendant/ Movant.


         ORDER DENYING DEFENDANT’S MOTION TO VACATE SENTENCE
                      AND MOTION TO SUPPLEMENT


        This matter is before the Court on Defendant Clarence Antoine’s Motion to

 Vacate Sentence (Doc. # 1211) and Motion to Supplement (Doc. # 1236). The Motions

 are denied for the following reasons.

                                    I.     BACKGROUND

        Defendant was charged with eleven felony drug-trafficking offenses. (Doc. # 1).

 He was appointed counsel (Doc. # 506), and he ultimately pled guilty to (1) conspiracy

 to distribute and possess with intent to distribute cocaine (21 U.S.C. §§ 841(a)(1),

 (b)(1)-(2), 846); and (2) possession of a firearm during and in furtherance of a drug-

 trafficking crime (18 U.S.C. § 924(c)(1)(A)(i)). (Docs. ## 741, 744). In exchange for

 Defendant’s guilty plea, the Government dismissed the remaining counts and

 recommended a reduced sentence. (Doc. # 744, ¶ 2). Defendant was convicted and

 sentenced to 300 months in prison. (Doc. # 1071).



                                             1
Case 1:17-cr-00134-CMA Document 1299 Filed 11/10/20 USDC Colorado Page 2 of 17




        Defendant now contends that his sentence should be vacated on the ground that

 he received ineffective assistance of counsel. (Doc. # 1211). He argues that his attorney

 failed to (1) advise him of the elements of the offenses to which he was pleading guilty;

 (2) advise him of the possible penalties for those offenses; and (3) file an appeal. (Doc.

 # 1211, pp. 4-8). Defendant also argues that his sentence violates due process. (Doc. #

 1211, pp. 7, 18-20).

                              II.    STANDARD OF REVIEW

    A. STANDARD OF REVIEW FOR § 2255 MOTIONS

        Under 28 U.S.C. § 2255, a prisoner in federal custody may challenge his

 sentence on the basis that “the sentence was imposed in violation of the Constitution or

 laws of the United States . . . or is otherwise subject to collateral attack.” 28 U.S.C. §

 2255(a). The reviewing court must set aside the conviction if it determines that the

 sentence is unconstitutional or unlawful. 28 U.S.C. § 2255(b). However, if the motion

 and other documents before the court “conclusively show that [the d]efendant is not

 entitled to relief,” the court may deny the motion without an evidentiary hearing. United

 States v. Bernhardt, No. 96-CR-203-WJM, 2020 WL 2084875, at *1 (D. Colo. Apr. 30,

 2020); see also See Hedman v. United States, 527 F.2d 20, 21 (10th Cir. 1975).

    B. PRO SE STANDARD OF REVIEW

        Because Defendant is proceeding pro se, the Court “review[s] his pleadings and

 other papers liberally and hold[s] them to a less stringent standard than those drafted by

 attorneys.” Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations

 omitted); see also Haines v. Kerner, 404 U.S. 519, 520–21 (1972). However, the Court

 is “not required to fashion [a d]efendant’s arguments for him where his allegations are



                                               2
Case 1:17-cr-00134-CMA Document 1299 Filed 11/10/20 USDC Colorado Page 3 of 17




 merely conclusory in nature and without supporting factual averments.” United States v.

 Fisher, 38 F.3d 1144, 1147 (10th Cir. 1994) (citing Hall v. Bellmon, 935 F.2d 1106, 1110

 (10th Cir. 1991)). “It is [not] the proper function of the district court to assume the role of

 advocate for the pro se litigant.” Hall, 935 F.2d at 1110.

                                     III.   DISCUSSION

    A. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant first argues that his sentence must be vacated because he received

 ineffective assistance of counsel. A defendant claiming to have received ineffective

 assistance of counsel must show that (1) his attorney’s performance was deficient; and

 (2) the attorney’s deficient performance prejudiced him. Strickland v. Washington, 466

 U.S. 668, 686 (1984). To establish deficient performance, Defendant must show that his

 attorney’s representation “fell below an objective standard of reasonableness” under

 “prevailing professional norms.” Id. at 687-88. To establish prejudice, Defendant must

 show that there is a reasonable probability that, absent the errors, “the result of the

 proceeding would have been different.” Id. at 694.

        1. Failure to Advise of Elements

        Defendant claims that his attorney failed to advise him of the elements of the

 offenses to which he pled guilty. (Doc. # 1211, p. 17). Specifically, he asserts that he

 “had no clue what [was] the objective of the conspiracy” with which he was charged,

 (Doc. # 1211, p. 21), and he argues that “[h]ad counsel explained to him that he was

 pleading to a cocaine base only conspiracy, there is a reasonable probability that [he]

 would have exercised his fundamental right to try the case before a jury” (Doc. # 1211,

 p. 20). These claims are contradicted by the record.



                                                3
Case 1:17-cr-00134-CMA Document 1299 Filed 11/10/20 USDC Colorado Page 4 of 17




        Before pleading guilty, Defendant filed a signed statement in which he

 acknowledged that his attorney had explained to him the elements of his offenses: “The

 nature of the charge(s) against me has/have been explained to me by my attorney. I

 have had an opportunity to discuss with my attorney both the nature of the charge(s)

 and the elements which the government is required to prove.” (Doc. # 745, ¶ 1).

 Defendant also confirmed that he had no additional questions about the charges: “I

 have had sufficient opportunity to discuss this case and my intended plea(s) of guilt with

 my attorney. I do not wish to consult with my attorney any further before I enter my

 plea(s) of guilty.” (Doc. # 745, ¶ 23). Additionally, Defendant stated that he was satisfied

 with the representation he had received from his attorney: “I am satisfied with my

 attorney. I believe I have been represented effectively and competently in this case.”

 (Doc. # 745, ¶ 24).

        The above statements, standing alone, seriously undermine Defendant’s claim of

 ineffective assistance. However, after signing the above statement, Defendant went on

 to make a number of additional statements that further undermine his argument. For

 example, at his change-of-plea hearing, Defendant again acknowledged that he

 understood the charges against him:

               THE COURT: All right. So, Mr. Antoine, have you read and
               do you understand the new charges against you in the
               Information?

               THE DEFENDANT: Yes, Your Honor.

               THE COURT: All right. So you understand that you are
               charged in Count 1 with violation of 21 United States Code
               Section 841(a)(1), (b)(1)(A)(iii), (b)(1)(B)(II)(ii), and Section
               846. All of those are numbers that are meant to indicate that
               you are charged with conspiracy to distribute and to possess
               with intent to distribute 280 grams or more of cocaine base


                                               4
Case 1:17-cr-00134-CMA Document 1299 Filed 11/10/20 USDC Colorado Page 5 of 17




              and 500 grams or more of cocaine. In Count 2, you are
              charged with violation of 18 United States Code Section
              924(c)(1)(A)(i), which is possession of a firearm in
              furtherance of a drug trafficking crime. Do you understand
              both of those charges?

              THE DEFENDANT: Yes, Your Honor.

              (Doc. # 1217, p. 4).

 Defendant also reaffirmed that he had discussed those charges with his attorney, and

 that counsel had answered all his questions about those charges:

              [THE COURT:] Mr. Antoine, have you discussed the charges
              in the Information with, Ms. Polansky?

              THE DEFENDANT: Yes, Your Honor.

              THE COURT: And has she answered all of your questions
              about those charges to your satisfaction?

              THE DEFENDANT: Yes, Your Honor.

              THE COURT: Do you understand what you are charged
              with?

              THE DEFENDANT: Yes, Your Honor.

              (Doc. # 1217, p. 10).

 When the Court gave Defendant yet another opportunity to raise any concerns with his

 attorney’s performance, Defendant raised no concerns, and he stated that he was

 satisfied with his attorney’s performance:

              THE COURT: Mr. Antoine, are you satisfied with the
              representation that Ms. Polansky has provided to you?

              THE DEFENDANT: Yes, Your Honor.

              THE COURT: Have you told her everything you know about
              your case?

              THE DEFENDANT: Yes, Your Honor.


                                              5
Case 1:17-cr-00134-CMA Document 1299 Filed 11/10/20 USDC Colorado Page 6 of 17




                THE COURT: Do you believe she has fully considered any
                defenses you might have to the charges?

                THE DEFENDANT: Yes, Your Honor.

                THE COURT: Do you believe she has fully advised you
                concerning your case?

                THE DEFENDANT: Yes, Your Honor.

                THE COURT: Have you had enough time to discuss your
                case with Ms. Polansky?

                THE DEFENDANT: Yes, Your Honor.

                (Doc. # 1217, pp. 26-27).

 Although Defendant now claims that he did not understand the conspiracy charge, he

 said the exact opposite at his change-of-plea hearing:

                THE COURT: All right. So you understand that you are
                charged in Count 1 with violation of 21 United States Code
                Section 841(a)(1), (b)(1)(A)(iii), (b)(1)(B)(II)(ii), and Section
                846. All of those are numbers that are meant to indicate that
                you are charged with conspiracy to distribute and to possess
                with intent to distribute 280 grams or more of cocaine base
                and 500 grams or more of cocaine. In Count 2, you are
                charged with violation of 18 United States Code Section
                924(c)(1)(A)(i), which is possession of a firearm in
                furtherance of a drug trafficking crime. Do you understand
                both of those charges?

                THE DEFENDANT: Yes, Your Honor.

                (Doc. # 1217, p. 4, ll. 5-18).

 The Court also had the prosecutor explain the elements of conspiracy to Defendant at

 the hearing:

                [THE COURT:] Ms. Knox, would you please inform Mr.
                Antoine of the charges to which he will be pleading guilty,
                and state the elements of each charge.



                                                 6
Case 1:17-cr-00134-CMA Document 1299 Filed 11/10/20 USDC Colorado Page 7 of 17




              MS. KNOX: Yes, Your Honor. Mr. Antoine, the Indictment
              charges conspiracy to distribute and possess with intent to
              distribute 280 grams or more of cocaine base and 500
              grams or more of powder cocaine. The elements of that
              offense are that on or between February 1, 2016, and March
              29, 2017, in the State and District of Colorado, and
              elsewhere, that two or more persons agreed to violate the
              federal drug laws; that you knew the essential objectives of
              the conspiracy; that you knowingly and voluntarily involved
              yourself in the conspiracy; that there was interdependence
              among the members of the conspiracy, that is the members
              in some way or manner intended to act together for their
              shared mutual benefit within the scope of the conspiracy
              charged; and that the overall scope of the conspiracy
              involved one or more of the following controlled substance:
              That is 280 grams or more of mixture and substance
              containing a detectable amount of cocaine base, which is
              also known as crack cocaine, and 500 grams or more of a
              mixture and substance containing a detectable amount of
              cocaine. Both cocaine base and cocaine are Schedule II
              controlled substances.

              (Doc. # 1217, p. 18, l. 17 – p. 19, l. 16).

 The Court then explained to Defendant that the prosecution would have to prove each

 of those elements beyond a reasonable doubt at trial:

              THE COURT: So, Mr. Antoine, do you understand that if this
              matter went to trial, Ms. Knox would have to prove each of
              those elements against you beyond a reasonable doubt?

              THE DEFENDANT: Yes, Your Honor.

              (Doc. # 1217, p. 19, l. 22 – p. 20, l. 1).

 Thus, the Court, the prosecutor, and defense counsel all explained the elements of

 conspiracy to Defendant on the record. Defendant had the opportunity to ask questions

 about those elements, and Defendant repeatedly acknowledged, in writing and in open

 court, that he understood those elements. “Solemn declarations in open court carry a

 strong presumption of verity.” Blackledge v. Allison, 431 U.S. 63, 74, 97 S.Ct. 1621, 52



                                               7
Case 1:17-cr-00134-CMA Document 1299 Filed 11/10/20 USDC Colorado Page 8 of 17




 L.Ed.2d 136 (1977). Although the court can sometimes reexamine a defendant’s in-

 court statements, it is the defendant’s burden to present “a valid reason justifying a

 departure from the apparent truth” of the prior statements. Hedman v. United States,

 527 F.2d 20, 22 (10th Cir.1975). Defendant has failed to provide such a reason.

 Therefore, Defendant has failed to show that his attorney did not adequately advise him

 as to the elements of his offenses. Moreover, even assuming arguendo that his attorney

 had not adequately advised him as to the element his offense, given the Court’s

 detailed Change of Plea colloquy with respect to those elements, the Defendant has

 failed to establish that he was prejudiced by such failure.

        2. Failure to Advise of Possible Penalties

        Defendant next contends that his attorney “failed to explain the penalties

 associated with the guilty plea.” (Doc. # 1211, p. 4). This argument, too, is contradicted

 by the record.

        Before pleading guilty, Defendant signed a statement acknowledging that he

 understood the penalties he faced:

               I know that the following penalties may be imposed as a
               result of my guilty pleas . . . [for] Count One . . .
               Imprisonment for a term of not less than 10 years of
               imprisonment; not more than life imprisonment . . . [for]
               Count Two . . . Imprisonment for a term of not less than 5
               years of imprisonment; consecutive to any other sentence;
               not more than life[.]

               (Doc. # 745, ¶ 3).

 Defendant also acknowledged that he discussed these possible penalties with his

 attorney, stated that he was satisfied that he had been represented effectively, and




                                              8
Case 1:17-cr-00134-CMA Document 1299 Filed 11/10/20 USDC Colorado Page 9 of 17




 affirmed that he “[did] not wish to consult with [his] attorney any further” before entering

 his guilty plea. (Doc. 745. ¶¶ 23-25).

        Additionally, Defendant signed a second document – his plea agreement – in

 which he again acknowledged the possible penalties for his offenses. (Doc. # 744). The

 plea agreement provided a thorough explanation of the possible penalties, including the

 statutory sentencing range and the application of the federal sentencing guidelines.

 (Doc. # 744, ¶¶ 24-25).

        Then, at Defendant’s change-of-plea hearing, the Court had the prosecutor

 explain the possible penalties to Defendant, and Defendant stated that he understood

 the consequences of his guilty plea:

               THE COURT: All right. Ms. Knox, would you also state
               maximum and mandatory penalties for the charges, includes
               special assessment and supervised release?

               MS. KNOX: Yes, Your Honor. The maximum statutory
               penalty of Count 1 of the Information is not less than 10
               years in prison; not more than life in prison; not more than a
               $10 million fine, or both the fine and imprisonment; not less
               than 5 years of supervised release and not more than a
               lifetime of supervised release; and a $100 special
               assessment fee. The maximum statutory penalties for Count
               2 of the Information is not less than 5 years imprisonment,
               which must be served consecutive to any other sentence;
               not more than life; not more than a $250,000 fine, or both the
               fine and imprisonment; not more than 5 years of supervised
               release; and a $100 special assessment fee.

               THE COURT: So, Mr. Antoine, do you understand the
               consequences to you of entering these pleas of guilty,
               including the maximum sentence I could impose?

               THE DEFENDANT: Yes, Your Honor.

               (Doc. # 1217, p. 20, ll. 2-21).




                                                 9
Case 1:17-cr-00134-CMA Document 1299 Filed 11/10/20 USDC Colorado Page 10 of 17




  The Court then confirmed with Defendant and with Counsel that Defendant understood

  how the Federal Sentencing Guidelines worked:

                THE COURT: Ms. Polansky, have you reviewed with and
                explained to Mr. Antoine the sentencing computation
                provisions that are contained in the plea agreement?

                MS. POLANSKY: I have, Your Honor.

                THE COURT: And have you told him anything different than
                what is set forth in that section of the plea agreement?

                MS. POLANSKY: No, Your Honor.

                THE COURT: What is the estimated range you believe will
                apply under the advisory sentencing guidelines?

                MS. POLANSKY: It is 262 months to 327 months, plus the
                120 months for the firearm.

                [. . .]

                [THE COURT:] Now, do you understand these factors and
                elements I will be considering?

                THE DEFENDANT: Yes, Your Honor.

                THE COURT: And has Ms. Polansky explained to you that
                the Federal Sentencing Guidelines are merely advisory
                to me?

                THE DEFENDANT: Yes, Your Honor.

                THE COURT: And do you understand that that means, then,
                that the sentence that I impose is entirely 100 percent up to
                me, as the Judge?

                THE DEFENDANT: Yes, Your Honor.

                (Doc. # 1217, p. 20, l. 22 – p. 21, l. 8; p. 22, ll. 4 – 14).

  In light of the above advisements, the Court concludes that Defendant received ample

  explanation of the penalties that could result from his guilty plea. Therefore, even if



                                                 10
Case 1:17-cr-00134-CMA Document 1299 Filed 11/10/20 USDC Colorado Page 11 of 17




  Defendant could show that counsel’s advice was deficient with respect to his possible

  sentence, Defendant has failed to establish that he was prejudiced by the allegedly

  deficient advice.

         3. Failure to Appeal

         Defendant next alleges that his attorney was ineffective because she failed to file

  an appeal. This argument fails, however, because Defendant waived the right to appeal

  his conviction except if his sentence (1) exceeded the statutory maximum; or (2)

  exceeded the guideline range. (Doc. # 744, ¶ 5). Defendant does not challenge the

  validity of his appeal waiver, and the waiver appears to be valid and enforceable. See

  United States v. Hahn, 359 F.3d 1315, 1329 (10th Cir. 2004) (“defendant has the

  burden to present evidence from the record establishing that he did not understand the

  waiver.”).

         In his Motion Defendant simply alleges that his attorney “took a dive on appeal.”

  (Doc. # 1211, p. 8). However, Defendant’s sentence did not exceed either the statutory

  or guideline maximum. Both Defendant and his attorney acknowledged that, by pleading

  guilty, he would be subject to a sentence of up to 327 months in prison for his

  conspiracy charge and up to 120 months for his firearm charge, plus a period of

  supervision following his release from prison, (Doc. # 1217, p. 20, ll. 2-21 (Defendant

  acknowledging statutory maximum of life in prison on both charges), p. 21, l. 5 – p. 23, l.

  16 (Defendant and defense counsel acknowledging guideline range)). Defendant was

  sentenced to a total of 300 months in prison – well below the statutory maximum and

  the top end of the guideline range. Therefore, Defendant’s appeal waiver is valid and his




                                              11
Case 1:17-cr-00134-CMA Document 1299 Filed 11/10/20 USDC Colorado Page 12 of 17




  argument that his attorney was ineffective because she failed to file an appeal on his

  behalf is without merit.

         4. Other Claims of Ineffectiveness

         In addition to the claims of ineffective assistance of counsel outlined above,

  Defendant argues that his attorney (1) used “threats and coercion” to persuade him to

  plead guilty, (Doc. # 1211, p. 16), (2) failed to “learn the facts and familiarize herself with

  the law,” (Doc. # 1211, p. 15), and (3) “failed to object to arbitrary findings as to the

  object of the conspiracy.” (Doc.. # 1211, p. 17). Each of these arguments fails.

                a. Threats and Coercion

         Defendant claims that his attorney used “threats and coercion” to persuade him

  to plead guilty. (Doc. # 1211, p. 16). This argument is contradicted by the record.

         At his change-of-plea hearing, Defendant told the Court that he was pleading

  guilty not because he was being threatened, but because he was, in fact, guilty:

                THE COURT: Are you pleading guilty because you are
                guilty?

                THE DEFENDANT: Yes, Your Honor.

                THE COURT: All right. I need you to tell me, with
                respect to the two counts that you are pleading guilty to,
                what it is you did.

                THE DEFENDANT: I was in possession of a firearm
                and had drugs on me. And the other one, I sold drugs to
                some confidential informants.

                (Doc. # 1217, p. 13, ll. 13-25).

  When the Court asked Defendant whether his attorney or anyone else had threatened

  or coerced him, Defendant denied being threatened or coerced:




                                                12
Case 1:17-cr-00134-CMA Document 1299 Filed 11/10/20 USDC Colorado Page 13 of 17




                  THE COURT: Has anyone, including Ms. Polansky, made
                  any promises, representations, or guarantees of any kind to
                  you about the sentence this Court would impose in order to
                  persuade you to plead guilty?

                  THE DEFENDANT: No, Your Honor.

                  THE COURT: Has anyone forced to you plead guilty?

                  THE DEFENDANT: No, Your Honor.

                  THE COURT: Has anyone attempted in any way to threaten
                  you, your family, or anyone close to you in order to force you
                  to plead guilty?

                  THE DEFENDANT: No, Your Honor.

                  (Doc. # 1217, p. 5).

  Defendant has not provided any valid reason why the Court should disregard his in-

  court statements in favor of the arguments raised in this Motion. Therefore, Defendant

  has failed to establish that his attorney used threats and coercion to persuade him to

  plead guilty.

                  b. Failure to Investigate

         Defendant’s claim that his attorney failed to “learn the facts and familiarize

  herself with the law” is conclusory and without merit. Defendant’s own in-court

  statements undermine this argument. At Defendant’s change-of-plea hearing, the Court

  asked Defendant whether his attorney had considered all relevant facts and defenses,

  and Defendant stated that she had:

                  THE COURT: Mr. Antoine, are you satisfied with the
                  representation that Ms. Polansky has provided to you?

                  THE DEFENDANT: Yes, Your Honor.

                  THE COURT: Have you told her everything you know about
                  your case?


                                               13
Case 1:17-cr-00134-CMA Document 1299 Filed 11/10/20 USDC Colorado Page 14 of 17




                THE DEFENDANT: Yes, Your Honor.

                THE COURT: Do you believe she has fully considered any
                defenses you might have to the charges?

                THE DEFENDANT: Yes, Your Honor.

                THE COURT: Do you believe she has fully advised you
                concerning your case?

                THE DEFENDANT: Yes, Your Honor.

                (Doc. # 1217, p. 7, l. 21 – p. 27, l. 7).

  Again, Defendant has filed to provide any valid basis why the Court should ignore these

  statements in favor of his after-the-fact claims to the contrary.

                c. Failure to Object to Sentence

         Finally, Defendant argues that his attorney should have objected to his sentence

  on the ground that it violated the Supreme Court’s holdings in Alleyne v. United States,

  570 U.S. 99 (2013) and Apprendi v. New Jersey, 530 U.S. 466 (2000). (Doc. # 1211,

  pp. 17-18). Specifically, Defendant argues that, because his conviction involved crack

  cocaine, his attorney should have objected to the Court “determining [his] sentence

  based on cocaine base, rather than cocaine[.]” (Doc. # 1211, p. 17). This argument is

  incorrect.

         Alleyne and Apprendi provide that any fact that increases the statutory minimum

  (Alleyne) or statutory maximum (Apprendi) sentence is considered an element of the

  offense must be proven beyond a reasonable doubt at trial. See Alleyne, 570 U.S. at

  102. But when a defendant pleads guilty and admits the elements of the offense, the

  Government is relieved of is obligation to prove those elements. See, e.g. United States

  v. Roe, 913 F. 3d 1285, 1295 (10th Cir. 2019) (by pleading guilty, the defendant relieves


                                                14
Case 1:17-cr-00134-CMA Document 1299 Filed 11/10/20 USDC Colorado Page 15 of 17




  the government of its burden to prove the elements of the crime to which defendant

  pleads guilty). That is exactly what happened in this case: Defendant pled guilty to

  possessing both cocaine and cocaine base. In doing so, Defendant admitted the factual

  basis for his sentence. (Doc. # 744, ¶¶ 19-22). Therefore, defense counsel was not

  ineffective in failing to object to the calculation of the advisory guideline sentence.

     B. DUE PROCESS

         Defendant next contends that his conviction and sentence violate due process.

  Specifically, he argues that (1) his conspiracy charge was “duplicitous” because it

  alleged a conspiracy to distribute both cocaine and cocaine base; and (2) the Court

  failed to find whether [Defendant] participated in a cocaine base only conspiracy.” (Doc.

  # 1211, pp. 19-20). These arguments fail.

         First, Defendant waived his right to challenge his conviction. (Doc. # 744, ¶ 5).

  Therefore, he is barred from raising these arguments.

         Even if these arguments were not waived, however, Defendant’s arguments

  nevertheless fail because the conspiracy charge is not “duplicitous.” A duplicitous

  indictment is one that charges the defendant “with two or more separate offenses in the

  same count.” U.S. v. Trammell, 133 F. 3d 1343, 1354 (10th Cir. 1998). A charge of

  conspiracy, by contrast, “is an allegation that an agreement occurred to commit one or

  more crimes.” United States v. Kell, 41 F. App’x 350, 353-53 (10th Cir. 2002). A charge

  is not duplicitous merely because it alleges a multi-objective conspiracy: “It is the

  agreement which constitutes the conspiracy, not the individual drug crimes that are the

  objects of the conspiracy.” Id. Where a defendant is charged with a single conspiracy to




                                               15
Case 1:17-cr-00134-CMA Document 1299 Filed 11/10/20 USDC Colorado Page 16 of 17




  commit multiple crimes, that conspiracy charge is not duplicitous. Id. Therefore,

  Defendant is not entitled to relief on these grounds.

     C. MOTION TO SUPPLEMENT

         Defendant has also filed a Motion to Supplement his Motion to Vacate. (Doc. #

  1237). In the Motion to Supplement, he argues that (1) he recently “discovered” that he

  is not guilty of possessing a firearm in furtherance of a drug trafficking offense; and (2)

  the Court misapplied the sentencing guidelines. (Doc. # 1237, p. 1). He contends that

  he should be allowed to add these arguments to his Motion to Vacate. Defendant’s

  Motion to Supplement must be denied because he waived the arguments set forth in his

  Motion.

         In his plea agreement, Defendant “knowingly and voluntarily waive[d] the right to

  challenge [his] prosecution, conviction, or sentence in any collateral attack (including,

  but not limited to, a motion brought under 28 U.S.C. § 2255).” (Doc. # 745, ¶ 6). The

  waiver carved out three exceptions: Defendant is permitted to challenge his sentenced

  based on (1) a retroactive change in the sentencing guidelines or sentencing statute; (2)

  ineffective assistance of counsel; or (3) prosecutorial misconduct. (Doc. # 744, ¶ 6).

  Defendant’s Motion to Supplement does not raise any of these three grounds.

  Therefore, he has waived the right to bring those arguments.

     D. CERTIFICATE OF APPEALABILITY

         Under Rule 11(a) of the Rules Governing Section 2255 Proceedings for the

  United States District Courts, a “district court must issue or deny a certificate of

  appealability when it enters a final order adverse to the applicant.” Under 28 U.S.C. §

  2253(c)(2), the Court may issue a certificate of appealability “only if the applicant has



                                               16
Case 1:17-cr-00134-CMA Document 1299 Filed 11/10/20 USDC Colorado Page 17 of 17




  made a substantial showing of the denial of a constitutional right.” Such a showing is

  made only when “a prisoner demonstrates ‘that jurists of reason would find it debatable’

  that a constitutional violation occurred, and that the district court erred in its resolution.”

  United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009) (quoting Slack v. McDaniel,

  529 U.S. 473, 484 (2000)). The Court will not issue a certificate of appealability in this

  case because Defendant has not made a substantial showing of the denial of a

  constitutional right.

                                        IV.    CONCLUSION

         For the foregoing reasons, Defendant’s 28 U.S.C. § 2255 Motion to Vacate, Set

  Aside, or Correct Sentence (Doc. # 1211) is DENIED. Defendant’s Motion to

  Supplement (Doc. # 1236) is also DENIED. It is

         FURTHER ORDERED that no certificate of appealability will issue because

  Defendant has not made a substantial showing of the denial of a constitutional right.



         DATED: November 10, 2020

                                                     BY THE COURT:

                                                     ______________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge




                                                17
